Name: Council Regulation (EEC) No 502/89 of 27 February 1989 amending Regulation (EEC) No 2735/88 repealing Regulation (EEC) No 1021/88 in respect of certain electronic scales assembled in the Community by TEC (UK) Ltd
 Type: Regulation
 Subject Matter: Asia and Oceania;  electronics and electrical engineering;  competition;  mechanical engineering
 Date Published: nan

 1 . 3. 89 Official Journal of the European Communities No L 58/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 502/89 of 27 February 1989 amending Regulation (EEC) No 2735/88 repealing Regulation (EEC) No 1021/88 in respect of certain electronic scales assembled in the Community by TEC (UK) Ltd THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Community ('), and in particular Article 13 (10) thereof, Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee as provided for under the above Regulation, Whereas : Council , by Regulation (EEC) No 2735/88 (*) repealed Regulation (EEC) No 1021 /88 . (4) The decision to accept the undertaking offered by TEC {UK) Ltd was taken on 15 July 1988, while Regulation (EEC) No 2735/88 repealing Regulation (EEC) No 1021 /88 entered into force on 2 September 1988 . In these circumstances, it is considered appropriate that the duty should only be collected up to the date of acceptance by the Commission of the undertaking, the Council being satisfied that, from that date, adherence to the terms of the undertaking would remove the conditions which prompted the imposition of the andi-dumping duty. (5) Accordingly, Regulation (EEC) No 2735/88 should be amended to have retroactive effect from the date of the Commission's acceptance of TEC (UK) Ltd's undertaking, HAS ADOPTED THIS REGULATION :Procedure ( 1 ) The Council, by Regulation (EEC) No 1021 /88 (2), extended the anti-dumping duty imposed by Regulation (EEC) No 1058/86 (3) to certain electronic scales assembled in the Community by TEC (UK) Ltd. (2) In June 1988, TEC (UK) Ltd offered an undertaking. The Commission verified, at the premises of the company concerned, that the undertaking removed the conditions justifying the extension of the anti-dumping duty referred to in recital 1 . (3) The Commission, after consultation, accepted this undertaking by Decision 88/398/EEC (4) and the Article 1 Article 2 of Regulation (EEC) No 2735/88 is hereby replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1988 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 209, 2 . 8 . 1988, p. 1 . (4 OJ No L 101 , 20 . 4. 1988, p. L (3) OJ No L 97, 12 . 4 . 1986, p . 1 . 0 OJ No L 189, 20 . 7. 1988, p. 27 . Q OJ No L 244, 2. 9 . 1988, p. 1 . No L 58/2 Official Journal of the European Communities 1 . 3. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1989. For the Council The President P. SOLBES